United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1978
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Denise Suzel Harris

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: November 7, 2014
                            Filed: November 12, 2014
                                   [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.

       Denise Harris directly appeals after she pled guilty to conspiracy charges and
the district court1 sentenced her below the calculated Guidelines range. Her counsel

      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
has filed a brief under Anders v. California, 386 U.S. 738 (1967), acknowledging an
appeal waiver in Harris’s plea agreement and asserting arguments. Counsel has also
moved for leave to withdraw. Harris has filed a pro se supplemental brief challenging
her sentence.

       After careful de novo review, we enforce the appeal waiver. See United States
v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (court should enforce appeal
waiver and dismiss appeal where it falls within scope of waiver, plea agreement and
waiver were entered into knowingly and voluntarily, and no miscarriage of justice
would result); see also United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010)
(standard of review). We note that Harris’s statements under oath at the plea hearing
showed that she entered into both the plea agreement and the appeal waiver
knowingly and voluntarily. See Nguyen v. United States, 114 F.3d 699, 703 (8th Cir.
1997) (defendant’s statements made during plea hearing carry strong presumption of
verity).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues outside the scope of the appeal
waiver. This appeal is dismissed, and counsel’s motion to withdraw is granted.
                      ______________________________




                                         -2-